UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7578


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:05-cr-01044-RBH-1)


Submitted: March 29, 2017                                         Decided: April 5, 2017


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley, Jr., Assistant United
States Attorney, Columbia, South Carolina; Arthur Bradley Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut appeals the district court’s July 21, 2015 text order

denying his motion seeking a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2012). In criminal cases, the defendant must file the notice of appeal within 14 days

after the entry of judgment. With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension of up to 30 days to file a

notice of appeal. Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985). Chestnut filed his notice of appeal more than a year after entry of the order he

seeks to challenge. * Because Chestnut’s appeal is inordinately late, we dismiss the

appeal as untimely filed. Chestnut’s motion for release on bond is denied. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




       *
        Chestnut’s representations that he filed his notice of appeal on August 3, 2015,
simply are not credible.


                                             2